DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (PG Pub. No. US 2006/0012796 A1) in view of Davis et al. (PG Pub. No. US 2008/0074658 A1).
Regarding claim 1, Saito teaches a semiconductor substrate measuring apparatus (¶ 0049 & fig. 2: 200), comprising: 
a light source (¶ 0051: 210) to generate irradiation light (¶ 0051: irradiating light L0) having a sequence of being turned on and off at a predetermined interval (¶ 0053: intervals during which light L0 is generated and not generated), the light source to provide the irradiation light to a chamber (¶ 0051: 102) with an internal space for processing a semiconductor substrate using plasma (¶¶ 0038, 0050 & fig. 2: 102 comprises a space for processing wafer W with plasma P); 
an optical device (¶ 0050: spectroscopic component 230), the optical device to split a first measurement light (¶ 0055: 230 separates interference light L1) into a first optical path (¶ 0071: light path for transmission of interference light L1, including optical fiber 222 and first light path 226), condensed while the light source is turned on (¶¶ 0053-0054, 0061 & figs. 3-4: during the time interval when irradiating light L0 is output from light source 210, separated interference light L1 condensed by optical component 234 and transmitted on path 226), to split a second measurement light (¶ 0077-0078: 230 separates plasma lights L10 and L2) into a second optical path (¶ 0071: independent light path, including optical fiber 224 and second light path 228), condensed while the light source is turned off (¶¶ 0077-0078 & figs. 3-4: while irradiating light L0 from light source 210 is not emitted, plasma light L10/L2 condensed by optical component 234), and to synchronize the splitting of the first and second measurement lights with the sequence of the light source (¶ 0096, 0108: in step S06, while irradiating light L0 is output, plasma light L1 undergoes spectroscopic separation by spectroscopic component 230, and in step S10, plasma light L10/L2 undergoes spectroscopic separation by spectroscopic component 230); and 
a photodetector (¶ 0050: photoelectric conversion component 240, and calculation treatment component 250) connected to the first and second optical paths (fig. 2: 240/250 connected to 226 and 228), the photodetector to subtract a spectrum of the second measurement light from a spectrum of the first measurement light to detect a spectrum of reflected light (¶ 0113: treatment component 250 removes the effect of plasma light spectrum L2g), in which the irradiation light is reflected from a surface of the semiconductor substrate (¶ 0051: L0 reflected from an interface of substrate W), and to detect plasma emission light emitted from the plasma based on the spectrum of the second measurement light (¶ 0056: 240 detects spectrum of plasma light L10/L2).
Saito further teaches the light source and the first measurement light are transmitted on optical fibers (¶ 0051: L0 transmitted on 220, L10 transmitted on 222).
Saito does not teach the optical device between the light source and the chamber.
Davis teaches an apparatus (fig. 1: 100) including an optics assembly (¶ 0025: 104, similar to 230 of Saito) arranged between a light source (¶ 0025: 154, similar to that of Saito) and wafer processing chamber (fig. 1: 104 disposed between 154 and chamber 102, similar to 102 of Saito).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the optical device of Saito between the light source and the chamber, as a means to provide the light paths on a fiber optic array (Davis, ¶ 0028: 164, comprising an array of source and detector fibers), allowing for focal adjustment of the source light (Davis, ¶ 0028).
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  In the instant case, configuring the optical device of Saito between the light source and the chamber involves nothing more than routine rearrangement of parts.

Regarding claim 12, Saito in view of Davis teaches the semiconductor substrate measuring apparatus as claimed in claim 1, wherein the optical device is at a central region of the semiconductor substrate (Davis, fig. 1: 104 at central region of 114).

Regarding claim 13, Saito teaches a semiconductor substrate measuring apparatus (¶ 0049 & fig. 2: 200), comprising: 
a pulsed light source (¶ 0051: 210) to generate irradiation light (¶ 0051: irradiating light L0) pulsing at a predetermined interval (¶ 0053: intervals during which light L0 is generated and not generated), the light source to provide the irradiation light to a chamber (¶ 0051: 102) with an internal space for processing a semiconductor substrate using plasma (¶¶ 0038, 0050 & fig. 2: 102 comprises a space for processing wafer W with plasma P); 
an optical device (¶ 0050: spectroscopic component 230), the optical device to receive first measurement light including reflected light reflected from a surface of the semiconductor substrate and plasma emission light (¶¶ 0051-0053 & fig. 2: 230 configured to receive reflected interference light L1 and plasma light L10 and/or L2), to split the measurement light condensed from the chamber, while the light source is turned on, into a first optical path (¶¶ 0053-0054, 0061 & figs. 3-4: during the time interval when irradiating light L0 is output from light source 210, interference light L1 separated by optical component 234 into first optical path 222/226), and to split the measurement light, condensed while the light source is turned off, into a second optical path (¶ 0077-0078: 230 separates condensed plasma lights L10 and L2 when irradiating light L0 is not output from 210) into a second optical path (¶ 0071: independent light path, including optical fiber 224 and second light path 228), and 
a photodetector (¶ 0050: photoelectric conversion component 240, and calculation treatment component 250) connected to the first and second optical path (fig. 2: 240/250 connected to 226 and 228), the photodetector to detect the reflected light from light incident through the first optical path (¶ 0055: a portion of interference light L1 passes through first light path portion 226 and strikes a photoreception face of photoelectric conversion component 240), and to detect the emission light from light incident through the second optical path (¶¶ 0055, 0079: portion of plasma light L2 and/or L10 passes through second light path portion 228 and strikes a photoreception faces of photoelectric conversion component 240).
Saito further teaches the light source and the first measurement light are transmitted on optical fibers (¶¶ 0051, 0059: L0 transmitted on 220, L10 transmitted on 222, L2 transmitted on 224).
Saito does not teach the optical device between the pulsed light source and the chamber.
Davis teaches an apparatus (fig. 1: 100) including an optics assembly (¶ 0025: 104, similar to 230 of Saito) arranged between a light source (¶ 0025: 154, similar to that of Saito) and wafer processing chamber (fig. 1: 104 disposed between 154 and chamber 102, similar to 102 of Saito).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the optical device of Saito between the light source and the chamber, as a means to provide the light paths on a fiber optic array (Davis, ¶ 0028: 164, comprising an array of source and detector fibers), allowing for focal adjustment of the source light (Davis, ¶ 0028).
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  In the instant case, configuring the optical device of Saito between the light source and the chamber involves nothing more than routine rearrangement of parts.

Regarding claims 14-15, Saito in view of Davis teaches the semiconductor substrate measuring apparatus as claimed in claim 13, wherein the first optical path includes an optical fiber core (Saito, ¶ 0071: optical fiber 222), and the second optical path includes at least one optical fiber core (Saito, ¶ 0071: optical fiber 224).  
 Saito in view of Davis as applied to claim 13 does not teach wherein the first optical path is a first optical cable including a single optical fiber core, the second optical path is a second optical cable including a plurality of optical fiber cores surrounding the first optical path, and the first and second optical paths are within a same optical cable.
However, Saito in view of Davis does teach a fiber optic array (Davis, 164) including a bundle of optical fibers in which a single fiber (source fiber) is connected to a broadband light source and remaining fibers (detector fibers) are connected to a spectrometer (Davis, ¶ 0028: single source fiber, plurality of detector fibers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the optical paths of Saito in view of Davis and Moon with the fiber cores of Davis, as a means to assist in the collection of the reflected light and provide sharper focus (Davis, ¶ 0028).  Furthermore, configuring the light paths to include the features “a plurality of optical fiber cores surrounding the first optical path, and the first and second optical paths are within a same optical cable” would involve nothing more than a rearrangement of parts.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  In the instant case, configuring the optical device of Saito between the light source and the chamber involves nothing more than routine rearrangement of parts.

Regarding claim 16, Saito in view of Davis teaches the semiconductor substrate measuring apparatus as claimed in claim 13, wherein the reflected light includes interference light formed by reflecting the irradiation light from a film formed on the surface of the semiconductor substrate (Saito, ¶ 0096: interference light L1 formed by reflecting irradiation light L0 from a film formed on the surface of semiconductor substrate W).


Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Davis as applied to claim 1 above, and further in view of Moon et al. (PG Pub. No. US 2018/0012737 A1).
Regarding claim 2, Saito in view of Davis teaches the semiconductor substrate measuring apparatus as claimed in claim 1, wherein the optical device includes: 
a lens (Saito, ¶ 0061: in at least one embodiment, 230 comprises a lens); and 
a beam splitter to split the first and second measurement lights (Saito, ¶ 0059: slit 232 splits first measurement light L1 and a portion of second measurement light L2), transmitted by the lens according to the sequence of the light source, into the first and second optical paths (Saito, 230 comprises a lens transmitting L1 and L2 into 226 and 228), while synchronized with the sequence of the light source (Saito, ¶¶ 0096, 0108: 230 separates L1 and L2 in steps S06 and S10).
Saito in view of Davis does not teach the lens having a wide-angle lens to condense an entirety of the plasma emission light in the chamber, the lens condensing the first and second measurement lights.
Moon teaches an optical device (¶ 0029 & figs. 1-2: 600, similar to 230 of Saito) having a wide-angle lens to condense an entirety of plasma emission light in a chamber (¶ 0033: 630 condenses plasma light PL, similar to L10 and/or L2 of Saito, emitted from chamber 100, similar to 102 of Saito).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the lens of Saito in view of Davis with the wide angle of Moon, as a means to reduce errors and variations in a measurement value of emitted light (Moon, ¶ 0054). 

Regarding claim 3, Saito in view of Davis and Moon teaches the semiconductor substrate measuring apparatus as claimed in claim 2, wherein the light source is connected to the first optical path (Saito, fig. 2: 210 at least indirectly connected to 226), and the irradiation light is incident on the light source through the first optical path (Davis, fig. 1: light emanating from 154, analogous to L0 of Saito, incident on 154, analogous to 210 of Saito, through a portion of optical path 164, analogous to 220/222 of Saito).

Regarding claim 4, Saito in view of Davis and Moon teaches the semiconductor substrate measuring apparatus as claimed in claim 3, wherein the irradiation light is reflected by the beam splitter and is emitted through the lens (Saito, figs. 3-4: light irradiated from 220 reflected by 230, which is modified to include the lens of Moon).

Regarding claim 5, Saito in view of Davis and Moon teaches the semiconductor substrate measuring apparatus as claimed in claim 2, wherein the first measurement light is reflected by the beam splitter and is incident on the first optical path (Saito, figs. 3-4: light irradiated from 220 reflected by 230 and incident on 226).

Regarding claim 6, Saito in view of Davis and Moon teaches the semiconductor substrate measuring apparatus as claimed in claim 1, wherein the first optical path includes an optical fiber core (Saito, ¶ 0071: optical fiber 222), and the second optical path includes at least one optical fiber core (Saito, ¶ 0071: optical fiber 224).  
 Saito in view of Davis and Moon as applied to claim 1 does not explicitly teach wherein the first optical path includes a single optical fiber core, and the second optical path includes a plurality of optical fiber cores.  However, Saito in view of Davis and Moon does teach a fiber optic array (164) including a bundle of optical fibers in which a single fiber (source fiber) is connected to a broadband light source and remaining fibers (detector fibers) are connected to a spectrometer (Davis, ¶ 0028: single source fiber, plurality of detector fibers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the optical paths of Saito in view of Davis and Moon with the fiber cores of Davis, as a means to assist in the collection of the reflected light and provide sharper focus (Davis, ¶ 0028).

Regarding claim 8, Saito in view of Davis and Moon teaches the semiconductor substrate measuring apparatus as claimed in claim 6, wherein the first optical path is surrounded by the plurality of optical fiber cores of the second optical path (Davis, ¶ 0028: 164 comprises a single source fiber at least partially surrounded by remaining detector fibers of a fiber optic array).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Davis and Moon as applied to claim 2 above, and further in view of Nguyen et al. (PG Pub. No. US 2015/0221535 A1).
Regarding claim 9, Saito in view of Davis and Moon teaches the semiconductor substrate measuring apparatus as claimed in claim 2, comprising a first optical path (Saito, 226) and a beam splitter (Saito, 230 comprises a spectroscopic separating function).
Saito in view of Davis and Moon does not teach wherein the optical device further includes a collimator lens between the first optical path and the beam splitter.
Nguyen teaches an optical device including a collimator lens between an optical path and a beam splitter (¶ 0032: Lenses and collimators provided to focus or diffuse light between a beam splitter and a light pipe).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a single narrow wavelength beam or multiple narrow or wide beams depending on the type of temperature measurement being used (Nguyen, ¶ 0032).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claims 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“a controller, the controller to select only a portion of the plurality of optical fiber cores in the second optical path to be connected to the photodetector” as recited in claim 7,
“an image sensor to image spectra of the first and second measurement lights transmitted through the first and second optical paths” as recited in claim 10, and
“a controller…to calculate a distribution state of the plasma based on the image of the plasma emission light” as recited in claim 17.

Claims 11 and 18-20 depend on claims 10 and 17, and are allowable for implicitly including the allowable subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894